COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Patrick Leon Washington v. The State of Texas

Appellate case number:      01-17-00905-CR

Trial court case number:    1490417

Trial court:                208th District Court of Harris County

        A jury convicted appellant of the felony offense of aggravated sexual assault of a
child, and the trial court assessed his punishment at confinement for life. Appellant filed
his brief on May 2, 2018. Appellee, State of Texas, has filed a motion to seal or strike the
brief, asserting that it includes sensitive data, “specifically, the names of persons who
were minors at the time that the offense was committed.”
       We deny the State’s request to seal the appellant’s brief. We grant the State’s
request to strike the appellant’s brief, filed on May 2, 2018, and order appellant to file a
corrected brief that does not disclose any sensitive data, including the names of persons
who were minors at the time the underlying offense was committed. See TEX. R. APP. P.
9.10(a), (b).
      Appellant’s corrected brief is due to be filed with this Court within 14 days of
the date of this order.
      The striking of appellant’s brief and the filing of appellant’s corrected brief does
not modify any deadlines in this appeal.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                   

Date: June 28, 2018